UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6603


ERIC MCDONALD EVANS,

                  Petitioner - Appellant,

             v.

GEORGE M. HINKLE,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00307-MHL)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Eric McDonald Evans, Appellant Pro            Se.    Josephine Frances
Whalen, Assistant Attorney General,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric    McDonald      Evans       seeks      to    appeal     the    magistrate

judge’s order ∗ dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent     “a       substantial       showing        of    the     denial      of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)         (2006).         A

prisoner       satisfies           this        standard      by       demonstrating            that

reasonable       jurists         would     find      that    any       assessment        of     the

constitutional         claims      by     the    district        court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Evans has

not     made    the    requisite          showing.          Accordingly,           we    deny    a

certificate       of    appealability            and      dismiss      the     appeal.           We

dispense       with     oral       argument       because        the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        DISMISSED

        ∗
        The   parties  consented   to   the   magistrate                                 judge’s
jurisdiction under 28 U.S.C. § 636(c) (2006).


                                                 2